Citation Nr: 0704939	
Decision Date: 02/21/07    Archive Date: 02/27/07

DOCKET NO.  92-17 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent 
for generalized anxiety disorder, from August 28, 1991, to 
July 8, 1999, and to an initial rating in excess of 60 
percent for the disorder from July 9, 1999.


REPRESENTATION

Appellant represented by:	Francis M. Jackson, Attorney


ATTORNEY FOR THE BOARD

L. Cramp, Counsel





INTRODUCTION

The veteran served on active duty from April 7, 1966, to June 
14, 1966. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine.  The Board denied the veteran's appeal in a 
February 2006 decision.  The veteran appealed that decision 
to the United States Court of Appeals for Veterans Claims 
(Court).  In an Order dated in June 2006, the Court vacated 
the Board's February 2006 decision and remanded the case to 
the Board for development consistent with the Joint Motion 
for Remand (JMR).


REMAND

In the JMR, the parties agreed that, in its February 2006 
decision, the Board did not adequately address whether it 
considered the veteran's occupational and social impairment 
to be attributable to his significant history alcohol abuse, 
or what portion of his overall impairment was due to his 
service-connected disability and what portion was due to his 
alcohol abuse.  

No compensation shall be paid if a disability is the result 
of a veteran's own willful misconduct, including the abuse of 
alcohol and drugs.  See 38 U.S.C.A. § 105 (West 2002); 38 
C.F.R. §§ 3.1(n), 3.301 (2006); see also VAOPGPREC 2-97 
(January 16, 1997).  The law also precludes compensation for 
primary alcohol abuse disabilities, and secondary 
disabilities that result from primary alcohol abuse.  Allen 
v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).

The Board also notes that the veteran has been diagnosed with 
a personality disorder.  Such disorders are considered to be 
congenital or developmental disabilities for which service 
connection may not be granted.  See 38 C.F.R. § 3.303, 4.9, 
4.127 (2006).

Upon review of the medical evidence of record, the Board 
finds that the evidence is currently inadequate to apportion 
the veteran's overall psychiatric symptomatology and 
occupational and social impairment between his service-
connected generalized anxiety disorder and his non-service-
connected alcohol abuse and personality disorder.  

The Board is bound by the findings contained in the Joint 
Motion, as adopted by the Court.  See Chisem v. Gober, 10 
Vet. App. 526, 527-8 (1997).  

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should send the 
veteran a letter requesting him to provide 
any pertinent evidence in his possession 
and any outstanding medical records 
pertaining to treatment or evaluation of 
his generalized anxiety disorder or 
alcohol abuse during the period of this 
claim or the identifying information and 
any necessary authorization to enable VA 
to obtain such records on his behalf.   

2.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO or the 
AMC is unsuccessful in its efforts to 
obtain any such evidence, it should so 
inform the veteran and his representative 
and request them to submit the outstanding 
evidence.

3.  Then, the veteran should be afforded 
an examination by a psychiatrist to 
determine the current degree of severity 
of his service-connected generalized 
anxiety disorder.  The claims folder must 
be made available to and reviewed by the 
examiner.  All indicated studies should be 
performed.  

The examiner should also attempt to 
identify the particular psychiatric 
symptomatology that is attributable to the 
veteran's generalized anxiety disorder, 
and assign a GAF score to the generalized 
anxiety disorder, excluding symptomatology 
attributable to other non-service-
connected disorders, including alcohol 
abuse and personality disorders.  

4.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

5.  Then, the RO or the AMC should 
readjudicate the veteran's claim.  If the 
benefit sought on appeal is not granted to 
the veteran's satisfaction, he and his 
representative should be provided a 
supplemental statement of the case and an 
appropriate period of time for response.  
The case should then be returned to the 
Board for further consideration, if 
otherwise in order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


							(CONTINUED ON NEXT PAGE)


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



